—Order, Family Court, Bronx County (Marjory Fields, J.), entered on or about August 18, 1998, which, after a fact-finding hearing, dismissed the neglect petition against respondents Cheraya G. and Reginald C., unanimously affirmed, without costs.
Based on the hearing evidence, Family Court’s findings, that the violent domestic incident between respondent mother and her boyfriend had been an isolated episode, and that the incident was, by itself, insufficient to sustain the neglect petition, were proper. Petitioner did not establish by a preponderance of the evidence that the physical, mental, or emotional condition of the children had been placed in danger of impairment as a result of respondent mother’s conduct (see, Family Ct Act § 1012 [f] [i]; § 1046 [b] [i]). Concur — Rosenberger, J. P., Tom, Rubin, Saxe and Buckley, JJ.